- Midland National Life Insurance Company April 29 , Securities and Exchange Commission treet, N.E. Washington DC RE: Midland National Life Separate Account A File Number 333-153825  Premier Variable Universal Life III Commissioners: Enclosed for filing is a copy of Post-Effective Amendment Number 1 to the above referenced Form N-6 Registration Statement. This amendment is being filed pursuant to paragraph (b) of Rule 485, and pursuant to subparagraph (b) (4) of that Rule, we certify the amendment does not contain disclosure which would render it ineligible to become effective pursuant to said paragraph (b). If you have any comments or questions about this filing, please contact Fred Bellamy of Sutherland, Asbill & Brennan LLP at 202-383-0126 or fred.bellamy@sutherland.com . /s/ Terri Silvius Assistant Vice President  Variable Compliance & 38a-1 CCO cc: Frederick R. Bellamy Sutherland Asbill & Brennan LLP As filed with the Securities and Exchange Commission on April 29 , 2009 Registration File No. 333-153825 811-05271 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] PRE-EFFECTIVE AMENDMENT NO. _ [ ] POST-EFFECTIVE AMENDMENT NO. _ 1 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] AMENDMENT NO. _124 [ X ] (Check appropriate box or boxes.) Midland National Life Separate Account A (Exact name of registrant) MIDLAND NATIONAL LIFE INSURANCE COMPANY (Name of depositor) One Sammons Plaza Sioux Falls, South Dakota 57193-9991 (Address of depositors principal executive offices) Depositors Telephone Number, including Area Code: (605) 335-5700 Stephen P. Horvat, Jr. Copy to: Senior Vice President - Legal Midland National Life Insurance Company Frederick R. Bellamy, Esq. One Sammons Plaza Sutherland Asbill & Brennan LLP Sioux Falls, South Dakota 57193-9991 1275 Pennsylvania Avenue, N.W. (Name and address of agent for service) Washington, DC 20004-2415 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this registration statement. It is proposed that this filing will become effective (check appropriate box): o immediately upon filing pursuant to paragraph (b) þ on May 1, 2009 pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(i) o on pursuant to paragraph (a)(i) of Rule 485 If appropriate check the following box: o This post-effective amendment designates a new effective date for a new effective date for a previously filed post-effective amendment Title of Securities Being Registered: Individual Flexible Premium Variable Life Insurance Policies Premier Variable Universal Life III Premier Variable Universal Life III Flexible Premium Variable Life Insurance Policy Issued By: Midland National Life Insurance Company One Sammons Plaza  Sioux Falls, SD 57193 (605) 335-5700 (telephone)  (800) 272  1642 (toll free telephone number) (605) 373-8557 (facsimile for transaction requests)  (605) 335-3621 (facsimile for administrative requests) Through the Midland National Life Separate Account A Please note our address has changed. Premier Variable Universal Life III (the policy) is a life insurance policy issued by Midland National Life Insurance Company. The policy: provides insurance coverage with flexibility in death benefits and premiums; pays a death benefit if the Insured person dies while the policy is still inforce ; can provide substantial policy fund build-up on a tax-deferred basis. However, there is no guaranteed policy fund for amounts You allocate to the investment divisions . You bear the risk of poor investment performance for those amounts. lets You borrow against Your policy, withdraw part of the net cash surrender value , or completely surrender Your policy. There may be tax consequences to these transactions. Loans and withdrawals affect the policy fund , and may affect the death benefit . After the first premium, You may decide how much Your premiums will be and how often You wish to pay them, within limits. You may also increase or decrease the amount of insurance protection, within limits. Depending on the amount of premiums paid, this may or may not be a Modified Endowment Contract ( MEC ). If it is a MEC , then loans and withdrawals may have more adverse tax consequences. You have a limited right to examine Your policy and return it to Us for a refund. You may allocate Your policy fund to Our General Account and up to fifteen investment divisions . Each division invests in a specified mutual fund portfolio. The mutual fund portfolios are part of the following series funds or trusts: 1. AIM Variable Insurance Funds, 2. Alger American Fund, 3. American Century Variable Portfolios, Inc., 4. Fidelity ® Variable Insurance Products, 5. Goldman Sachs Variable Insurance Trust, 6. Lord Abbett Series Fund, Inc., 7. MFS ® Variable Insurance Trusts, 8. Neuberger Berman AMT Portfolios, 9. PIMCO Variable Insurance Trust, 10. Premier VIT, 11. ProFunds VP, 12. Van Eck Worldwide Insurance Trust, and 13. Vanguard ® Variable Insurance Funds You can choose among the sixty-one investment divisions listed on the following page. Your policy fund in the investment divisions will increase or decrease based on investment performance. You bear this risk. You could lose the amount You invest and lose Your insurance coverage due to poor investment performance. No one insures or guarantees the policy fund allocated to the investment divisions . Separate prospectuses describe the investment objectives, policies and risks of the portfolios. The Securities and Exchange Commission has not approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. May 1 , 2009 SEPARATE ACCOUNT INVESTMENT PORTFOLIOS AIM V.I. Financial Services Fund Lord Abbett Series Fund, Inc. Americas Value Portfolio AIM V.I. Global Health Care Fund Lord Abbett Series Fund, Inc. Growth and Income Portfolio AIM V.I. International Growth Fund Lord Abbett Series Fund, Inc. International Portfolio Alger American Capital Appreciation Portfolio Lord Abbett Series Fund, Inc. Mid-Cap Value Portfolio Alger American LargeCap Growth Portfolio MFS ® VIT Growth Series Alger American Mid-Cap Growth Portfolio MFS ® VIT New Discovery Series American Century VP Capital Appreciation Fund MFS ® VIT Research Series American Century VP International Fund MFS ® VIT Total Return Series American Century VP Value Fund MFS ® VIT Utilities Series Fidelity VIP Asset Manager SM Portfolio Neuberger Berman AMT Regency Portfolio Fidelity VIP Asset Manager: Growth ® Portfolio PIMCO VIT High Yield Portfolio Fidelity VIP Balanced Portfolio PIMCO VIT Real Return Portfolio Fidelity VIP Contrafund ® Portfolio PIMCO VIT Small Cap StocksPLUS ® TR Portfolio Fidelity VIP Equity-Income Portfolio PIMCO VIT Total Return Portfolio Fidelity VIP Freedom 2010 Portfolio Premier VIT NACM Small Cap Portfolio Fidelity VIP Freedom 2015 Portfolio ProFund VP Japan Fidelity VIP Freedom 2020 Portfolio ProFund VP Oil & Gas Fidelity VIP Freedom 2025 Portfolio ProFund VP Small-Cap Value ProFund VP Ultra Mid-Cap Fidelity VIP Freedom 2030 Portfolio Fidelity VIP Freedom Income Portfolio Van Eck Worldwide Hard Assets Fund Fidelity VIP Growth & Income Portfolio Van Eck Worldwide Real Estate Fund Fidelity VIP Growth Opportunities Portfolio Vanguard ® VIF Balanced Portfolio Fidelity VIP Growth Portfolio Vanguard ® VIF High Yield Bond Portfolio Fidelity VIP High Income Portfolio Vanguard ® VIF International Portfolio Fidelity VIP Index 500 Portfolio Vanguard ® VIF Mid-Cap Index Portfolio Fidelity VIP Investment Grade Bond Portfolio Vanguard ® VIF REIT Index Portfolio Fidelity VIP Mid Cap Portfolio Vanguard ® VIF Short-Term Investment-Grade Portfolio Fidelity VIP Money Market Portfolio Vanguard ® VIF Small Company Growth Portfolio Fidelity VIP Overseas Portfolio Vanguard ® VIF Total Bond Market Index Portfolio Goldman Sachs VIT Growth and Income Fund Vanguard ® VIF Total Stock Market Index Portfolio Goldman Sachs VIT Structured Small Cap Equity Fund This prospectus generally describes only the variable portion of the policy, except where the General Account is specifically mentioned. Buying this policy might not be a good way of replacing Your existing insurance or adding more insurance if You already own a flexible premium variable life insurance policy. You should read this prospectus carefully and keep it for future reference. You should also have and read the current prospectuses for the funds. Table of Contents POLICY BENEFITS/RISKS SUMMARY 8 POLICY BENEFITS 8 Death Benefit 8 Flexible Premium Payments 8 No Lapse Guarantee Premium 8 Benefits of the Policy Fund 8 Tax Benefits 9 Policy Illustrations 9 Additional Benefits 9 Your Right to Examine This Policy 10 POLICY RISKS 10 Investment Risk 10 Surrender Charge Risk 10 Withdrawing Money 10 Risk of Lapse 10 Tax Risks 11 Risk of Increases in Charges 11 Portfolio Risks 11 FEE TABLE 12 SUMMARY OF PREMIER VARIABLE UNIVERSAL LIFE III 16 DEATH BENEFIT OPTIONS 16 FLEXIBLE PREMIUM PAYMENTS 16 INVESTMENT CHOICES 17 YOUR POLICY FUND 17 Transfers 17 Policy Loans 18 Withdrawing Money 18 Surrendering Your Policy 18 DEDUCTIONS AND CHARGES 19 Deductions From Your Premiums 19 Deductions From Your Policy Fund 19 Surrender Charge 19 ADDITIONAL INFORMATION ABOUT THE POLICIES 20 Your Policy Can Lapse 20 Correspondence and Inquiries 20 State Variations 21 Tax-Free Section 1035 Exchanges 21 DETAILED INFORMATION ABOUT PREMIER VARIABLE UNIVERSAL LIFE III 22 INSURANCE FEATURES 22 How the Policies Differ From Whole Life Insurance 22 Application for Insurance 22 Death Benefit 22 Notice and Proof of Death 24 Payment of Death Benefits 24 Maturity Benefit 24 Changes In Premier Variable Universal Life III 24 Changing The Face Amount of Insurance 25 Changing Your Death Benefit Option 25 When Policy Changes Go Into Effect 26 Flexible Premium Payments 26 Allocation of Premiums 27 Additional Benefits 28 SEPARATE ACCOUNT INVESTMENT CHOICES 34 Our Separate Account And Its Investment Divisions 34 The Funds 34 Investment Policies Of The Portfolios 35 Effects of Market Timing 41 Charges In The Funds 41 USING YOUR POLICY FUND 42 The Policy Fund 42 Amounts In Our Separate Account 42 How We Determine The Accumulation Unit Value 43 Policy Fund Transactions 43 Transfers Of Policy Fund 44 Transfer Limitations 44 Dollar Cost Averaging 47 Enhanced Dollar Cost Averaging (EDCA) 48 Portfolio Rebalancing 48 Automatic Distribution Option 49 Policy Loans 49 Withdrawing Money From Your Policy Fund 51 Surrendering Your Policy 52 THE GENERAL ACCOUNT 52 DEDUCTIONS AND CHARGES 53 Deductions From Your Premiums 53 Charges Against The Separate Account and General Account 53 Monthly Deductions From Your Policy Fund 54 Transaction Charges 55 How Policy Fund Charges Are Allocated 56 Loan Charge 56 Surrender Charge 57 Portfolio Expenses 58 TAX EFFECTS 58 INTRODUCTION 58 TAX STATUS OF THE POLICY 58 TAX TREATMENT OF POLICY BENEFITS 59 In General 59 Modified Endowment Contracts (MEC) 59 Distributions Other Than Death Benefits from Modified Endowment Contracts 60 Distributions Other Than Death Benefits from Policies that are not Modified Endowment Contracts 60 Investment in the Policy 61 Policy Loans and the Overloan Protection Benefit 61 Withholding 61 Life Insurance Purchases by Residents of Puerto Rico 61 Life Insurance Purchases by Nonresident Aliens and Foreign Corporations 62 Multiple Policies 62 Continuation of Policy Beyond Age 100 62 Accelerated Benefit Riders  Terminal Illness 62 Accelerated Benefit Rider  Chronic Illness 62 Business Uses of Policy 63 Employer-Owned Life Insurance Policies 63 Non-Individual Owners and Business Beneficiaries of Policies 63 Split-Dollar Arrangements 63 Alternative Minimum Tax 63 Estate, Gift, and Generation-Skipping Transfer Tax Considerations 64 Foreign Tax Credits 64 Possible Tax Law Changes 64 Our Income Taxes 65 ADDITIONAL INFORMATION ABOUT THE POLICIES 65 YOUR RIGHT TO EXAMINE THIS POLICY 65 YOUR POLICY CAN LAPSE 65 YOU MAY REINSTATE YOUR POLICY 66 POLICY PERIODS AND ANNIVERSARIES 66 MATURITY DATE 66 WE OWN THE ASSETS OF OUR SEPARATE ACCOUNT 67 CHANGING THE SEPARATE ACCOUNT 67 LIMITS ON OUR RIGHT TO CHALLENGE THE POLICY 68 YOUR PAYMENT OPTIONS 68 Lump Sum Payments 68 Optional Payment Methods 69 YOUR BENEFICIARY 70 ASSIGNING YOUR POLICY 70 WHEN WE PAY PROCEEDS FROM THIS POLICY 70 YOUR VOTING RIGHTS AS AN OWNER 71 DISTRIBUTION OF THE POLICIES 72 LEGAL PROCEEDINGS 73 FINANCIAL STATEMENTS 73 ILLUSTRATIONS 73 DEFINITIONS 80 POLICY BENEFITS/RISKS SUMMARY In this prospectus We, Our, Us, Midland National, and Company mean Midland National Life Insurance Company. You and Your mean the owner of the policy. We refer to the person who is covered by the policy as the Insured or Insured person, because the Insured person and the owner may not be the same. There is a list of definitions at the end of this prospectus, explaining many words and phrases used here and in the actual insurance policy. In this prospectus, these words and phrases are generally in bold face type. See  Definitions  on page 80 . This summary describes the policys important risks and benefits. The detailed information appearing later in this prospectus further explains the following summary. This summary must be read along with that detailed information. Unless otherwise indicated, the description of the policy in this prospectus assumes that the policy is inforce and that there is no outstanding policy loan. POLICY BENEFITS Death Benefit Premier Variable Universal Life III is life insurance on the Insured person. If the policy is inforce We will pay a death benefit when the Insured person dies. You can choose between two death benefit options: Option 1: death benefit equals the face amount of the insurance policy. This is sometimes called a level death benefit . Option 2: death benefit equals the face amount plus the policy fund . This is sometimes called a variable death benefit . The death benefit may be even greater in some circumstances. See 
